Third District Court of Appeal
                               State of Florida

                           Opinion filed May 20, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D14-2132
                          Lower Tribunal No. 13-911-A-K
                               ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                              Lourdes Santana,
                                    Appellee.

      An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellant.

       Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Special
Assistant Public Defender, and Susana Rodriguez and Stanislav Shamayev,
Certified Legal Interns, for appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

     LOGUE, J.
      The State appeals an order suppressing evidence. The trial court concluded

that a reasonable person in the defendant’s position would not have felt free to

leave. Viewing the evidence presented at the suppression hearing in the light most

favorable to sustaining the court’s ruling, and reviewing de novo the application of

law to the historical facts, we affirm. Compare J.N. v. State, 778 So. 2d 440, 442

(Fla. 3d DCA 2001) (concluding that a juvenile’s encounter with police was a

seizure where three uniformed police officers “ordered him to stop and arguably

blocked [his] passage with the police vehicles”), and F.E.H., Jr. v. State, 28 So. 3d

213, 216-17 (Fla. 4th DCA 2010) (holding a juvenile’s encounter with police was a

seizure where a detective’s “order” to “come here” combined with the presence of

four or five other officers conducting a police sweep “created a display of authority

sufficient to convince a reasonable juvenile that he had no choice but to comply

with the detective’s direction”), with E.V. v. State, 138 So. 3d 1163, 1165 (Fla. 3d

DCA 2014) (holding a juvenile’s encounter with one police officer was consensual

where the juvenile testified that the officer “asked me come over here”).

      Affirmed.




                                         2